United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1482
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Rene Alvarado,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 21, 2006
                                Filed: December 27, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Rene Alvarado appeals the 135-month sentence the district court1 imposed after
he pleaded guilty to possessing with intent to distribute 500 grams or more of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). For reversal,
Alvarado argues that the sentence was unreasonable because the district court failed
to take into account the nature and circumstances of the crime, and his history and
characteristics. We affirm.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       The record belies Alvarado’s argument. In presentencing tentative findings
denying Alvarado’s motion for a deviation from the advisory Guidelines range, the
court provided a detailed and reasoned analysis for denying the motion: the court
specifically discussed and commented on the nature and circumstances of the crime
and the fact that Alvarado had already received a sentencing benefit by being awarded
a two-level safety-valve reduction. And when the court again denied the deviation
request at sentencing, the court noted explicitly that it had considered the sentencing
factors included in 18 U.S.C. § 3553(a). Further, the 135-month sentence was within
the undisputed Guidelines range, and Alvarado has not rebutted--nor can we see a
basis for rebutting--the resulting presumption of reasonableness. See United States
v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005) (presumptively reasonable sentence
can be unreasonable if district court (1) failed to consider relevant factor that should
have received significant weight; (2) gave significant weight to improper or irrelevant
factor; or (3) considered only appropriate factors, but in weighing those factors
committed clear error of judgment).

      Accordingly, we affirm.
                     ______________________________




                                          -2-